9 N.Y.3d 1002 (2007)
ADELAIDE BARNES, Plaintiff,
v.
NEW YORK CITY HOUSING AUTHORITY, et al., Defendants. (And Third-Party Actions.) (Action No. 1.)
GENEVA THREATS et al., Plaintiffs,
v.
NEW YORK CITY HOUSING AUTHORITY, Defendant and Third-Party Plaintiff, et al., Defendant.
ADEL-FIA CONTRACTING, INC., et al., Third-Party Defendants.
SEARS, INC., Third-Party Defendant-Respondent;
PROFESSIONAL FLOOR COVERING INSTALLATION, INC., Third-Party Defendant-Appellant. (Action No. 2.) (And Five Other Actions and Third-Party Actions.)
Court of Appeals of the State of New York.
Submitted October 29, 2007.
Decided December 20, 2007.
Motion for leave to appeal dismissed upon the ground that the order sought to be appealed from does not finally determine the actions within the meaning of the Constitution.